DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 21 March 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 7 depend from claim 5 and therefore inherit the above deficiency.
In addition, claim 7 recites that “the first transformer has a performance which is three times a performance of the second transformer”. Even when read in light of the specification, it is not clear to what parameter or set of parameters the term “performance” refers. 
From [0015], it appears that this limitation may mean that “75% of the power to be transferred by the DC chopper is transferred via the first transformer and 25% of the power to be transferred by the DC chopper is transferred via the energy transfer path”.
In the absence of a clear alternative interpretation, Examiner will specifically construe claim 7 as reciting the above limitation from the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5, as far as it is presently understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitel (U.S. Patent 4,641,232).
In re claim 5, Pitel discloses a resonant DC chopper (Fig. 5), comprising: a transformer unit (T1, T2, C1, C2, L1, L2) including a first terminal (input terminal at Vi), a second terminal (output terminal at Vii), a first transformer (T1) including primary and secondary windings (as shown) and being configured to galvanically isolate the first and second terminals from one another (as shown), and a series connection of a capacitance (e.g., either of C1, C2) and an inductance (e.g., either of L1, L2, or the inherent, parasitic series inductance of either of C1, C2)between the first terminal and the first transformer (as shown), said transformer unit configured to adapt a transformation ratio of the transformer .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claim 6, as far as it is presently understood, is rejected under 35 U.S.C. 103 as being unpatentable over Pitel (U.S. Patent 4,641,232) in view of Zhang et al. (US 2002/0064057; “Zhang”).
In re claim 6, Pitel discloses the claimed invention as explained above, except for wherein the first transformer has a tap changer. Whereas Zhang discloses a resonant DC-DC converter (Fig. 4) wherein the secondary winding of the transformer is connected to a tap changing switch (Sm) in order to adjust the transformation ratio and the output voltage of the converter (see [0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Pitel such that the first transformer has a tap changer in order to adjust the transformation ratio and the output voltage of the converter as shown and taught by Zhang.

Allowable Subject Matter
Claim 7 would be allowable if rewritten as indicated by the Examiner to overcome the rejection under 35 U.S.C. 112(b) or 
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 7, the prior art made of record in this case fails to disclose or to suggest the resonant DC chopper, particularly including wherein 75% of the power to be transferred by the DC chopper is transferred via the first transformer and 25% of the power to be transferred by the DC chopper is transferred via the energy transfer path. That is, the above is Examiner’s interpretation of claim 7 as indicated in the rejection made under 35 U.S.C. 112(b), and if claim 7 is amended to include this language and also to include all of the limitations of independent claim 5, it would result in allowability of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of DC-DC converters with multiple transformers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838